DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/6/22 has been considered and entered.  Claims 6 and 8 have been canceled.  Claims 26 and 27 have been added.  Claims 1-5,7 and 9-27 remain in the application with claims 2-5,7,9-14,24 and 25 having been withdrawn from prosecution.  Therefore, claims 1,15-23,26 and 27 remain in the application for prosecution thereof.

The Title changed filed 9/6/22 has been entered and the objection to the specification has been withdrawn.

In light of the amendment filed 9/6/22, the 35 USC 112 rejection has been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,15,16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (2015/0218395) in combination with JP 2017/186472 further in combination with Maeda (2018/0142110).
Pervan (2015/0218395) teaches a digital print with water-based ink whereby the Piezo ink head includes an ink circulation system using flow channels (abstract and Figs. 4a and 4b). The substrate can include floor panels, laminates, tile, plastics, etc. which are known to be poorly absorbent or non-absorbent. (abstract and [0036]-[0099]).
Pervan (2015/0218395) fails to teach the water-based ink composition to include at least one solvent having a boiling point of 150C-280C and at least one solvent having a boiling point of over 280C at a concentration of the less than 3% for the solvent having boiling point over 280C.
JP 2017/186472 teaches coating an ink onto a recording medium known to be non-absorbing or low absorbing [0006].  JP 2017/186472 teaches the ink to have an organic solvent with a standard boiling point of greater than 280C with a 3 wt% or less [0009].  The mass percent of the solvent in the composition is from 3-30% [0013],[0049].  JP 2017/186472 teaches a print medium temperature of 70C or less [0018].  JP 2017/186472 teaches drying after printing [0019].  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Pervan (2015/0218395) ink jet process to include the claimed solvents as evidenced by JP 2017/186472 with the expectation of prevent drying of ink and clogging of head [0016].
Pervan (2015/0218395) in combination with JP 2017/186472 fails to teach the claimed glass transition temperature of the polymer particles to be between -30C and 50C.
Maeda (2018/0142110) teaches a similar aqueous ink jet composition which includes polymer particles having a glass transition temperature of form 0C to 75C (abstract and [0253]).  The claimed range is an overlapping range of the -30C-50C and it has been well established where overlapping ranges are prima facie evidence of obviousness.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Pervan (2015/0218395) in combination with JP 2017/186472 aqueous ink to include polymer particles having glass transition temperature in the range of between -30C and 50C as evidenced by ???? with the expectation 
Regarding claim 1, Pervan (2015/0218395) teaches the substrate can include floor panels, laminates, tile, plastics, etc. which are known to be poorly absorbent or non-absorbent (abstract and [0036]-[0099]).  Therefore, this would meet the claimed limitation of non-absorbent as plastics are also detailed in the specification as being non-absorbent [00191] and the added limitation is for “poorly absorbent materials” and does not apply to the non-absorbent materials.  Maeda (2018/0142110) teaches the claimed glass transition temperature of the polymer particles.
Regarding claim 16, Pervan (2015/0218395) teaches print heads aligned side by side in several rows covering the width of the print media [0020].
Regarding claims 18, JP 2017/186472 teaches drying after printing [0019].
Regarding claim 19, JP 2017/186472 teaches a print medium temperature of 70C or less which would be inclusive of 45C or less [0018].
Regarding claim 20, Pervan (2015/0218395) teaches heat curing the ink after printing [0037],[0054],[0087].
Regarding claim 21, Pervan (2015/0218395) teaches the substrate may be a thermosetting resin [0088].
Regrading claim 22, the claimed circulation speed of 1-7g/min is deemed as a result effective variable which is optimized by one skilled in the art to prevent solidification of the ink in the nozzle and proper printing to produce the desired print absent a showing of criticality thereof the claimed circulation rate. 
Regarding claim 23, Pervan (2015/0218395) does not disclose a drying process during the printing whereby JP 2017/186472 teaches drying after printing [0019].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan (2015/0218395) in combination with JP 2017/186472 further in combination with Maeda (2018/0142110) still further in combination with Umebayashi (20180282559).
Features detailed above concerning the teachings of Pervan (2015/0218395) in combination with JP 2017/186472 in combination with Maeda (2018/0142110) are incorporated here.
Pervan (2015/0218395) in combination with JP 2017/186472 in combination with Maeda (2018/0142110) fails to teach the claimed transportation rate of the substrate to be 30m/min or more.
Umebayashi (20180282559) teaches an ink jet recording method an ink jet recording device whereby an ink is jetted onto a recording medium at a transport speed of the recording medium to be 5-25 n/min and the printing medium has a surface temperature of 40-100C [0384].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Pervan (2015/0218395) in combination with JP 2017/186472 in combination with Maeda (2018/0142110) ink jet process to include a transport speed of the print medium to be greater than 30 m/min as evidenced by Umebayashi (20180282559) with the expectation of achieving similar success as well as reducing throughput with higher speeds.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,15-23,26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued the prior art failed to teach the claimed aqueous ink composition to have polymer particles having a glass transition temperature of -30C to 50C.
Maeda (2018/0142110) teaches this as detailed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715